DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.

Application Status
Applicants’ amendments of claims 27 and 43-44, and addition of new claims 48-50 is acknowledged.  Accordingly, claims 27-30, 40, and 43-50 are pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment Applicant's amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. US 61/781,598 filed March 14, 2013, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Instant claim 27 recites "A method for excising and sequencing a target nucleic acid from isolated genomic DNA, comprising contacting a first target site in the isolated genomic DNA with a first CRISPR Cas9 protein and a first guide RNA and a second target site in the genomic DNA with a second CRISPR Cas9 protein and a second guide RNA, wherein the first guide RNA comprises a mixture of a first crRNA and a first tracrRNA and the second guide RNA comprises a mixture of a second crRNA and a second tracrRNA, and whereby the first Cas9 protein and the first guide RNA bind and cleave the first target site, and the second Cas9 protein and the second guide RNA bind and cleave the second target site, thereby cleaving the first target site and the second target site to produce an excised target nucleic acid; purifying the excised target nucleic acid; and sequencing the excised target nucleic acid".  The first instance of support for guide RNAs comprising a mixture of crRNA and tracrRNA can be found in Fig 1A of US 61/781,598, filed March 14, 2013.  However, the first instance of support for a method of excising and sequencing a target nucleic, wherein the nuclease is not bound to the excised target can be found in US 61/818,382 filed May 1, 2013 at paragraphs [0058]-[0066] and Figure 3.  Accordingly, the effective filing date of the instant claims is May 1, 2013.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  at least because instant claims 27-30, 40, and 43-50 are not 
Applicants are respectfully reminded that the statement provisions of 37 CFR 1.55 and 1.78 require that if the later-filed transition application contains, or contained at anytime, a claim to a claimed invention that has an effective filing date on or after March 16, 2013, the applicant must provide a statement to that effect (see MPEP 2159.04). 
In the event the determination of the status of the application as subject to AIA  35 U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C.102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicants have filed amendments that have been determined to not get priority to the pre-AIA  provisional application, US 61/781,598.  Applicants have not disputed the above priority analysis.  Despite this, Applicants have still not provided the required statement to that effect.  Applicant is requested to either provide specific arguments that at no time was a claim recited having an effective filing date on or after March 16, 2013 or provide a statement that acknowledges that the current application contained at anytime a claimed invention with an effective filing date on or after March 16, 2013.

Claim Objections
Claim 48 is objected to because of the following informalities:
acid has blunt ends.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 27-30, 40 and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2014/0038241, priority to August 5, 2012) in view of Cong (Cong et al. (2013) Science, 339:819-823, published online January 3, 2013).  Claim 48 is evidenced by Nishimasu (Nishimasu et al., Crystal Structure of Cas9 in Complex with Guide RNA and Target DNA. Cell (2014). 156, 935–949)

Regarding claim 27, according to the instant specification, “‘isolated’ can refer to a nucleic acid or polypeptide that, by the hand of a human, exists apart from its native environment and is therefore not a product of nature . . . An isolated nucleic acid or polypeptide can exist in a purified form and/or can exist in a non-native environment such as, for example, in a transgenic cell.” ([00172]).
Zhou teaches a method for excising and sequencing a target nucleic acid from genomic DNA ([0002]).  Zhou teaches contacting the genomic DNA with a pair of target DNA-engineered sequence specific DNA nuclease complexes, which cut the DNA at a pair of cleavage points within or near the binding sites ([0007]).  Accordingly, Zhou teaches contacting a first and second target site in the genomic DNA with a first and second sequence specific DNA nuclease complexes, whereby the first sequence specific DNA nuclease cleaves the first target site and the second sequence specific DNA nuclease cleaves the second target site.  Zhou teaches that the sequence-specific DNA nuclease can comprise RecA, Ref and targeting oligonucleotides ([0019]), or alternatively can comprise a pair of Transcription Activator Like Effector Nucleases (TALENs) ([0033]).  Zhou teaches that after the target DNA is cut, the DNA fragment (i.e. excised DNA fragment) between the two cutting sites is purified ([0007]) and sequenced ([0009]).  Zhou also teaches several embodiments in which the “binding complex is broken up” prior to purification ([0026] and [0027]) after which the target sequence is no longer bound to a nuclease.  Therefore Zhou teaches wherein the excised target nucleic is acid is not bound to either the first or second nuclease prior to purification.  Finally, Zhou teaches a working example in which a target sequence is cleaved from the bacteriophage M13mp18 genome using an oligonucleotide-targeted RecA/Ref nuclease, removed from the nucleases by incubation with proteinase K, and purified by electrophoresis ([0039]).  In Zhou’s example, the M13mp18 genome has been linearized and added to the RecA reaction buffer ([0039]), and thus is 
Zhou does not teach wherein the first and second sequence specific DNA nuclease is a first and second CRISPR Cas9 protein and guide RNA, wherein the guide RNAs are comprised of a mixture of crRNA and tracrRNAs. 
However, Cong teaches that CRISPR Cas9 nucleases can be directed by short guide RNAs to induce precise cleavage at endogenous genomic loci in human and mouse cells (abstract).  Cong teaches that multiple guide sequences can be encoded into a single CRISPR array to enable simultaneous editing of several sites within the mammalian genome, demonstrating easy programmability and wide applicability of the RNA-guided nuclease technology (abstract).  Cong further teaches specifically using a pair of Cas9-guide RNA targeted to a first and second site within a target genomic double stranded DNA sequence to specifically excise a deletion fragment (see Fig. 4G).  Cong teaches that Cas9 can be targeted using a processed pre-crRNA:tracrRNA guide complex (i.e. a mixture of crRNA and a tracrRNA) (Fig. 2C) and that the Cas9-guide complex does not require the addition of RNaseIII for cleavage of the target (page 820, middle column).  Additionally, Cong teaches that mature versions of crRNA and tracrRNA can be expressed in vivo and facilitate target DNA cleavage (Fig S8).  Finally, Cong teaches that nuclease-mediated genome editing in vivo is more efficient using a single Cas9-guide RNA than using a single TALEN (Fig. 3D).  
It would have been obvious to one of ordinary skill in the art to have modified the method of Zhou by replacing the sequence-specific DNA nucleases with Cas9-guide RNA complexes because it would have merely amounted to a simple substitution of one known sequence-specific DNA nuclease for another to yield predictable results.  One would have been motivated to have done so because Cong teaches that the Cas9-guide RNA system has easy programmability and wide applicability and is more efficient at cleaving genomic targets than TALENs, as discussed above.  It would have been entirely predictable to have done so because Cong already teaches simultaneously 

Regarding claims 28-30, Cong teaches wherein the Cas9 protein is Streptrococcus pyogenes Cas9 protein (see page 819, column 3). The obviousness of using the S. pyogenes Cas9-guide RNA complex of Cong as the sequence specific nuclease in the method of Zhou is discussed above as applied to claim 27.

Regarding claim 40, Zhou does not explicitly teach wherein the genomic DNA is eukaryotic genomic DNA. 
However, Zhou does teach wherein the isolated DNA fragments are of “diagnostic relevance from whole genome for DNA sequencing in clinical settings" ([0002]).  This disclosure sufficiently suggests to one of ordinary skill in the art to apply the method to genomic DNA that is human, or at the very least eukaryotic genomic DNA. 
Nevertheless, to the extent that this does not explicitly refer to eukaryotic genomic DNA, Zhou further teaches wherein the engineered sequence specific DNA nuclease TALEN has been used to achieve discrete edits or deletions on endogenous human genes ([0033]).
In addition, Cong further teaches using the CRISPR-Cas9 system to achieve target gene editing in human genomic DNA (see Figure 2). 
Accordingly, it further would have been obvious to one of ordinary skill in the art to have applied the method of Zhou to genomic DNA that was human for the advantage of diagnosing disease in humans.  It would have been entirely predictable to have applied the method of Zhou using Cas9-guide RNA to genomic DNA that was human because each of Zhou and Cong teach that sequence-specific DNA nucleases were known to be able to cleave human DNA.



Regarding claim 46, Zhou does not teach wherein sequencing of the excised target nucleic acid is by one or more sequence method as recited by claim 46. 
However, Cong describes the use of Sanger sequencing that produced the electropherogram illustrated in Figure 1E.  This meets the limitation of "electronic sequencing" because it illustrates the detection of fluorescently labeled nucleotides with electronic devices. 
It would have been obvious to one of ordinary skill in the art to have utilized the same Sanger method of sequencing as taught by Cong that produced the electropherogram for the advantage of determining the nucleotide sequence information of the DNA fragment of Zhou.

Regarding claim 47, Zhou teaches wherein the excised target nucleic acid has a length of 5x102 -1x108 ([0040]), which substantially covers the claimed range of "less than 10 Kb". 

Regarding claim 48, Cong is silent on whether the excised target nucleic acid produced by S. pyogenes Cas9 has blunt ends.
However, Nishimasu teaches the crystal structure of S. pyogenes Cas9 (SpCas9) in complex with the guideRNA and target DNA (Abstract).  Nishimasu teaches SpCas9 cleaves the target and complementary strand at the same relative position (Fig 3C, pink and cyan triangles), which would produce DNA blunt ends (i.e. no 5’ or 3’ overhang) upon cleavage.  Thus the SpCas9-guideRNA complexes taught by Cong, inherently produces an excised target nucleic acid with blunt ends.

Regarding claim 49, as described above for claim 27, Cong teaches specifically using a pair of Cas9-guide RNA targeted to a first and second site within a target genomic double stranded DNA 
It would have been obvious to use Cas9-guideRNA complexes that target opposite strands of the target nucleic acid as taught by Cong to the method of excising a fragment from isolated double-stranded DNA taught by Zhou because it would have amounted to simple combination of known elements (i.e. double stranded DNA with non-identical target sites on opposite strands) by known means to yield predictable results.  It would have been entirely predictable to do so because both Cong and Zhou teach cleaving double stranded DNA, and Cong indicates that two Cas9-guideRNA nucleases can be targeted to distinct sequences on opposite strands of DNA to excise a fragment.  

Regarding claim 50, Cong teaches that the first and second target sites comprise a PAM sequence (Fig. 4G, PAM) and that the PAM is a “requisite” element in the target DNA (page 820, column 1, paragraph 1).  Finally, Cong teaches that in a short (~100 bp) DNA portion of an EMX1 exon there are 5 target sequences that have a PAM (Fig 2A) and each can be targeted by Cas9-guideRNA nucleases (Fig 2C).  
It would have been obvious to include PAM sequences in the isolated genomic DNA in Zhou because it would have amounted to a simple combination of known elements by known means to yield predictable results.  Cong teaches that in order to cleave a double stranded target, a PAM sequence must be present 3’ of the target sequence.  It would have been entirely predictable to do so because Cong indicates that target sequences with a PAM occur frequently in DNA sequence (5 sequences in ~ 100 bp) and are amenable to cleavage by Cas9-guideRNA nucleases.  


Claims 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou (US 2014/0038241, priority to August 5, 2012) in view of Cong (Cong et al.(2013) Science, 339:819-823, published online January 3, 2013), as applied to claim 27 above, and further in view of Illumina ("Preparing Samples for Sequencing Genomic DNA", published March 2008) . 
The teachings of Zhou and Cong are discussed above.
Regarding claim 43, Zhou and Cong do not teach the method further comprising ligating adapters to a 5' end and a 3' end of the excised target nucleic acid.   Regarding claim 44, Zhou and Cong do not teach the method further comprising amplification of the excised target nucleic acid.  
However, Illumina provided guidance for preparing samples for sequencing and analysis of genomic DNA on an Illumina Genome Analyzer (see Figure 1).  Regarding claim 43, Illumina teaches ligating adapters at a 5' and 3' end (see Figure 1).  Regarding claim 44, Illumina teaches amplifying the ligation product comprising the DNA fragment (see page 4). 
It would have been obvious to one of ordinary skill in the art to have ligated adapters to the DNA fragment and further amplified the ligation product comprising the DNA fragment because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results.  Illumina describes known methods of manipulating DNA fragments for the common purpose of sequencing the DNA fragment.  Accordingly, one of ordinary skill in the art could have further manipulated the DNA fragment according to the teachings of lllumina and it would have been entirely predictable that this would have been useful for obtaining the sequence information of the DNA fragment.

Response to Arguments
In their Remarks dated August 23, 2021, Applicants first argue that amended claim 27 with the added limitation “wherein the excised target nucleic acid is not bound to the first Cas9 protein and the second Cas9 protein” negates any previous rejection since Zhou does not teach that the not bound to a protein nuclease prior to purifying and sequencing, as the claim requires.  Once the excised fragment in Zhou is treated with proteinase K as indicated in [0026]-[0027] and in the working example with RecA/Ref [0039], the excised fragment no longer is bound to protein since the protein was degraded.  Only after removal of the protein nuclease does Zhou indicate that the excised fragment is purified via electrophoresis, filtration, hybridization to a solid support, or other standard methods in the art.  Thus Zhou expressly teaches the limitation where the excised fragment is not bound to a nuclease prior to purification.  Therefore, Applicant's argument that no art teaches that the excised nucleic acid is not bound to the first or second cas9 protein is not persuasive because it does not specifically explain why it is not obvious.
Applicants also argue that Cong does not teach excising a genomic fragment using two cuts (see Remarks, paragraph spanning page 8-9).  This argument has been full considered but is not persuasive because it is not factually correct.  Cong does teach using two different Cas9-guideRNA complexes to cleave two nearby sequences in the EMX1 locus that are 119 bp apart (Figure 4G).  Cong states “We further tested targeted deletion of larger genomic regions through concurrent DSBs by using spacers against two targets within EMX1 spaced by 119 bp.”  (page 822, column 2).  Figure 4G indicates that a 118 bp nucleic acid was deleted from the EMX1 locus.  Since there is no indication in the methods, figures or supplemental materials in Cong indicating that a donor molecule was used in the assay for Figure 4G, one skilled in the art would conclude that Cong taught a method to excise a genomic target using two Cas9-guideRNAs complexes.  Cong is silent on whether Cas9 remained with the excised target.  However, as Cong is relied upon for the teaching that Cas9-guideRNA nucleases can be used in Zhou’s method of excising, purifying and sequence a 

Second, Applicants argue that because Cong’s method of deleting (i.e. excising) a target nucleic acid in vivo resulted in only 1.6% efficiency, one would not have been motivated to use Cas9-guideRNA nucleases in the method of Zhou who teaches TALENs can reach up to 25% efficiency (see Remarks, page 8-9).  This argument has been fully considered but is not persuasive because the 1.6% is not an indication of the “cleavage efficiency”.  In order for a genomic deletion to be detected in Cong’s assay (Fig 4G), two Cas9-guideRNA complexes would need to cleave the DNA before the first double strand break (DSB) is repaired.  Thus the 1.6% “deletion efficiency” in Cong is a result of the combination of the Cas9 cleavage rate and the rate of NHEJ repair.  One skilled in the art would recognize the difference between Zhou’s in vitro method using purified proteins, oligonucleotides and target DNA, in which the DSB repair machinery is not present, and Cong’s in vivo method, which incorporates not only DNA cleavage but also DNA repair.    
The argument is also not persuasive because Cong expressly teaches that Cas9-guideRNA nucleases are more efficient at cleaving DNA than TALENs when assayed by indel formation (Fig 3D).  In fact Cong teaches that dual molecule guides (i.e. Cas9-crRNA-tracrRNA nucleases) are approximately 6 times more efficient than TALENs at creating DSBs in genomic DNA that lead to indel formation (Figure 3D; TALENs average 4% indel formation, Cas9-crRNA average 25% indel formation).  One skilled in art would be motivated to use the Cas9-guideRNA nuclease of Cong in the method of Zhou since Cong teaches that Cas9-guideRNA are more efficient at creating DSB in 

Applicants third argument that Cong’s method teaching only 1.6% efficiency in vivo would not give one skilled in the art a reasonable expectation of success has been fully considered but is not found persuasive for the reasons described in the paragraph above.  Briefly, one skilled in the art would recognize the different between in vivo and in vitro applications.  Furthermore, since Cong teaches that Cas9-guideRNA nucleases are more efficient at cleaving genomic DNA than their TALEN counterparts, and recognizing that the DNA repair efficiency is the same in these cells, this result would suggest that Cas9 would not only not be considered less efficient, but would instead be expected to outperform TALENs.  Thus one skilled in the art would reasonably predict that any application using sequence-guided nucleases, like TALENs could also be successfully performed with Cas9-guideRNA nucleases.

Fourth, Applicants argue that Cong’s citation to two previous studies indicating that RNaseIII is necessary and sufficient for Cas9-guideRNA cleavage along with Cong’s successful cleavage of genomic targets using RNaseIII constitutes a “relevant teaching away” from the claims (see Remarks, page 11, paragraph 2).  This argument has been fully considered but is not found persuasive for several reasons.  First, Cong expressly teaches that RNase is dispensable for in vivo tracrRNA processing (Fig S2C, left panel), crRNA processing (Fig S4B, left panel), and formation of Cas9-crRNA-tracrRNA nuclease and subsequent cleavage of genomic DNA targets (Fig 1D, lane 4). Additionally, Cong teaches that mature versions of crRNA and tracrRNA can be expressed in vivo and facilitate target DNA cleavage (Fig S8).  Accordingly, there was sufficient guidance for using dual guide RNAs in the absence of RNaseIII, and one skilled in the art would not necessarily be motivated to include RNaseIII in the method of Zhou.  Second, assuming arguendo that one skilled 
Finally, Applicants argue that claim 27 recites a different nuclease composition than that of Cong, who uses “tracrRNA, Cas9, RNaseIII and pre-crRNA” in the assay illustrated by Figure 1.  This argument has been fully considered but is not persuasive because claim 27 utilizes open language, reciting “the first RNA comprises a mixture of a first crRNA and a second tracrRNA”.  However “crRNA” is a generic them that encompasses both pre-crRNA and mature crRNA.  Thus the complexes that are utilized by Cong in the assay of Figure 1D are encompassed by the claimed composition.


Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE A KONOPKA/               Examiner, Art Unit 1636                                                                                                                                                                                         
/NEIL P HAMMELL/               Primary Examiner, Art Unit 1636